May 11, 2022


                                                     Supreme Court

                                                     No. 2020-207-M.P.
                                                     (WC 20-6)

                                                     (Dissent begins on Page 16)

               Freepoint Solar LLC          :

                       v.                   :

    Richmond Zoning Board of Review         :
                 et al.


                NOTICE: This opinion is subject to formal revision
                before publication in the Rhode Island Reporter. Readers
                are requested to notify the Opinion Analyst, Supreme
                Court of Rhode Island, 250 Benefit Street, Providence,
                Rhode Island 02903, at Telephone (401) 222-3258 or
                Email opinionanalyst@courts.ri.gov, of any typographical
                or other formal errors in order that corrections may be
                made before the opinion is published.
                                                     Supreme Court

                                                     No. 2020-207-M.P.
                                                     (WC 20-6)

                                                     (Dissent begins on Page 16)

           Freepoint Solar LLC              :

                     v.                     :

    Richmond Zoning Board of Review         :
                 et al.


      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                   OPINION

      Justice Long, for the Court. The Town of Richmond (the town) petitioned1

this Court for the issuance of a writ of certiorari to review a Superior Court judgment


1
  The town was not a party to the proceedings before the Superior Court, where the
plaintiff, Freepoint Solar LLC, appealed from a decision of the defendant, the Town
of Richmond Zoning Board of Review. The town filed a petition for certiorari with
this Court to review the resulting Superior Court judgment. Upon so filing, the
petitioner in the case was listed on the docket as the zoning board, not the town.
Following oral argument, this Court issued an order directing the parties to address
in supplemental statements whether the zoning board had standing to maintain the
petition for certiorari pursuant to this Court’s opinion in Hassell v. Zoning Board of
Review of City of East Providence, 108 R.I. 349, 275 A.2d 646 (1971). In its
supplemental statement, the town clarified that the town itself sought issuance of the
writ, and therefore it had standing to maintain the petition. See Town of East
Greenwich v. Day, 119 R.I. 1, 3, 375 A.2d 953, 954 (1977). The plaintiff has also
conceded that the town had standing to bring the petition for writ of certiorari.
Accordingly, we address the merits of this case. We remind the parties and members
of the bar of the obligation, particularly in light of the relatively recent move to

                                         -1-
rendered in favor of the plaintiff, Freepoint Solar LLC (Freepoint). The Superior

Court reversed a decision of the Town of Richmond Zoning Board of Review (the

zoning board) that denied Freepoint’s application for a special-use permit to

construct a solar energy system. This Court issued the writ and ordered the parties

to appear and show cause why the issues raised in this case should not be summarily

decided. After considering the parties’ written and oral submissions and reviewing

the record, we conclude that cause has not been shown and that this case may be

decided without further briefing or argument. For the reasons set forth in this

opinion, we affirm the judgment of the Superior Court.

                          Facts and Procedural History

      In November 2016, Freepoint entered into a binding option to lease 36

Woodville Road in Richmond (the site) for the purpose of constructing a solar

energy system (the project). Freepoint’s plan was to build a 4.99MW(DC)/4.5

MW(AC) nameplate capacity ground-mounted photovoltaic (PV) solar facility on

the site. The site was zoned R-3, which, at the time Freepoint submitted its

application, permitted solar energy systems by special-use permit. During the time

period relevant to this case, special-use permits for solar energy systems were



electronic filing, to “notify the Clerk of the Supreme Court of any inaccuracies in
the titles assigned by the Clerk within seven (7) days after receiving notice of the
docketing of the appeal” under Article I, Rule 12(b) of the Supreme Court Rules of
Appellate Procedure.

                                       -2-
specifically governed by § 18.34.030 of the Town of Richmond Code of Ordinances.

Accordingly, in November 2018, Freepoint applied to the zoning board to obtain a

special-use permit to construct the project.

      In its application, Freepoint addressed how the project met the requirements

of § 18.34.030 of the zoning ordinance.          Relevant to our review, Freepoint

specifically addressed the requirement in § 18.34.030-A, which mandated that the

entire lot on which the solar energy system was to be located be within two miles of

a utility substation (the utility substation requirement). See Town of Richmond Code

of Ordinances § 18.34.030-A (May 15, 2018) (“The entire lot on which the solar

energy system is located shall be within two (2) miles of a utility substation.”). In

satisfaction of the utility substation requirement, Freepoint represented that “[t]he

entire subject parcel is located within two miles of a substation located in the vicinity

of 530 Church Street, in Wood River Junction, RI and shown on Figure 3 in

Appendix A.” The specific substation referenced was operated by Amtrak (the

Amtrak substation).

      Over the course of 2019, the zoning board held multiple meetings on the

application, both public hearings and work sessions. As was typical, the application

was initially referred to the Town of Richmond Planning Board (the planning board).

The planning board subsequently provided an advisory “Development Plan Review”

concerning the project. In that advisory, the planning board made findings of fact


                                          -3-
and recommended approval of the application subject to certain conditions, none of

which are at issue on review before this Court. Notably, the planning board found

that “[b]y code, the property is located within two miles of a substation (located at

530 Church Street, Wood River Junction).”

      In May 2019 the zoning board held both a public hearing and a public work

session on Freepoint’s application. At those meetings, the zoning board, members

of the public, and Freepoint representatives discussed concerns regarding, among

other items, decommissioning costs, the potential for glare to negatively affect

neighbors, the effect of the project on the character of the area and neighboring

property values, ways to ameliorate the visual impacts of the project, and the

project’s compliance with the special-use permit requirements and the town’s

comprehensive plan. The issue of the utility substation requirement came up briefly

while the zoning board discussed the special-use permit requirements, but that

discussion focused on the requirements for ameliorating the visual impacts of the

project.

      At a second public hearing, in July 2019, a member of the public, William

Boger, commented:

             “Section [18.34.030-A] is a concern. I did a little bit of
             research on this. This is the section that reads in the
             Zoning Ordinance for, specifically for solar energy
             systems. The entire lot on which a solar energy system is
             located shall be within two miles of a utility substation.
             The Zoning Ordinance does not provide a definition of

                                        -4-
             utility substation. * * * National Electric Code provides
             [a] definition of a utility substation as a substation which
             is a composite of switches and gears—it’s electrical
             switching equipment. When the word utility is tagged on
             to utility substation, the utility then is the company that
             owns and maintains being a provider of that utility. By
             that definition, National Grid, being the provider of
             electricity in this area, would be the logical source for a
             utility substation.”

      Following Mr. Boger’s comment, the zoning board and members of the public

discussed the meaning of “utility substation” extensively. For the first time, the

zoning board questioned the purpose and intent behind the utility substation

requirement, lamenting the lack of definition for “utility substation” in the zoning

ordinance. At the close of the meeting, the matter was continued.

      A third public hearing on the application took place on October 28, 2019, after

a formal request by Freepoint to reopen the matter for further public comment. The

meeting was called to give Freepoint an opportunity to present evidence regarding

whether the Amtrak substation was a “utility substation” for purposes of

§ 18.34.030-A of the zoning ordinance. Freepoint provided an expert witness,

Jeffrey Fenn, to testify about substations.

      Mr. Fenn testified that “[t]he primary item in a substation that defines it

different[ly] from another facility is the transformer[,]” and he provided the National

Electric Safety Code and the New IEEE Standard Dictionary of Electrical and

Electronics Terms definitions of substation, each of which, in summary, defined


                                         -5-
“substation” as an assemblage of equipment, including a transformer, through which

energy is passed for switching and transforming power. Mr. Fenn testified that the

Amtrak substation was within two miles of the project, and that it was a substation

with three transformers.     Finally, Mr. Fenn clarified that, when discussing

substations that are characterized by the presence of a transformer, he was referring

to “utility substations,” as distinguishable from, for example, a water department

substation. Freepoint also asked the zoning board to take administrative notice of

the Rhode Island Public Utilities Commission enabling act definition of “public

utility.” See G.L. 1956 § 39-1-2(a)(20) (defining “public utility” as used in title 39

of the general laws to include, among other items, “every company operating or

doing business in intrastate commerce and in this state as a railroad, street railway,

[and] common carrier”).

      No evidence was presented that contradicted Mr. Fenn’s testimony. However,

after Freepoint’s presentation, Richmond Town Solicitor Michael Cozzolino spoke

on behalf of the town. The solicitor represented that “[i]t’s the Town’s position, the

term ‘substation’ was intended to be limited to National Grid substations within the

Town.” To support this assertion, Mr. Cozzolino presented a DVD containing a

recording of the town council meeting on July 25, 2017, at which the town council

first passed § 18.34.030-A of the zoning ordinance; he also provided a map that was

used at that meeting, which showed various utility substations in the Town of


                                        -6-
Richmond. After viewing the video, the solicitor argued, “[I]f you listen to that, in

conjunction with the maps that were submitted, it’s clear that the Council intended

for the utility substations to be limited to those three National Grid ones that were

submitted with that particular zoning amendment.”

      Freepoint objected to the solicitor’s comments, asserting instead that the

meaning of the ordinance was clear on its face. Freepoint also took issue with the

solicitor’s characterization of the video from the town council meeting, arguing that

(1) at no point did the town council modify the word “utility” by use of any language

pertaining to National Grid, and (2) discussions about the utility substation

requirement at that town council meeting had focused on the economic viability of

projects. In a closed session after the hearing, the zoning board decided to defer

decision on Freepoint’s application.

      Finally, in December 2019, the zoning board met to render a decision on

Freepoint’s application. Deliberations prior to the vote centered on the utility

substation requirement—that is, whether the Amtrak substation qualified as a “utility

substation” for purposes of § 18.34.030-A of the zoning ordinance. The zoning

board voted on two motions: one motion to grant the special-use permit, and one

motion to deny the special-use permit. The former garnered three out of five votes

in favor of granting the special-use permit, while the latter garnered two votes in

favor of denying the special-use permit. However, because the town’s zoning


                                        -7-
ordinance required a minimum vote of four in favor to grant a special-use permit,

the motion to grant the permit failed and the application was denied.

      Freepoint appealed the zoning board’s decision to the Superior Court.

Freepoint asserted that the zoning board’s decision was clearly erroneous, arbitrary

and capricious, and contrary to the law and the evidence. Freepoint alleged that the

zoning board erred by (1) not applying the plain meaning of the ordinance,

(2) erroneously considering evidence and arguments presented by the town solicitor,

and (3) finding that the Amtrak substation was insufficient for purposes of

§ 18.34.030-A.

      After briefing and arguments by the parties, the trial justice issued a decision

in favor of Freepoint. The trial justice found that the zoning board decision was

affected by error of law because the zoning board had looked beyond the plain and

ordinary meaning of § 18.34.030-A, and that the zoning board’s decision-making

became “lost” on what the town council had intended when passing the ordinance.

The trial justice also found that substantial evidence in the record demonstrated that

the Amtrak substation fell within the plain meaning of “utility substation” under the

ordinance. Finally, the trial justice found that there was no dispute that the other

requirements of the special-use permit were met by Freepoint’s application and that,

accordingly, the matter should be remanded to the zoning board for issuance of the

special-use permit.


                                        -8-
      The town petitioned this Court for writ of certiorari, seeking review of the

Superior Court’s decision, which this Court granted. The town assigns error only to

the trial justice’s finding that the term “utility substation” in the zoning ordinance is

plain and unambiguous. Accordingly, we consider whether the trial justice erred in

concluding that the phrase “utility substation,” as used in § 18.34.030-A of the Town

of Richmond’s zoning ordinance, is clear and unambiguous.

                              Statutory Interpretation

      “On a petition for certiorari from a Superior Court judgment that has entered

after an appeal from a municipal zoning board’s decision, we confine our review to

a determination of whether the trial justice acted within his or her authority as set

forth in [G.L. 1956] § 45-24-69.” New Castle Realty Company v. Dreczko, 248 A.3d

638, 642 (R.I. 2021) (quoting Iadevaia v. Town of Scituate Zoning Board of Review,

80 A.3d 864, 870 (R.I. 2013)). Section 45-24-69(d), in turn, provides that the

Superior Court “shall not substitute its judgment for that of the zoning board of

review as to the weight of the evidence on questions of fact” but may “reverse or

modify the decision if substantial rights of the appellant have been prejudiced” by a

decision that, among other things, is “[a]ffected by * * * error of law” or is “[c]learly




                                          -9-
erroneous in view of the reliable, probative, and substantial evidence of the whole

record[.]” Section 45-24-69(d)(4), (5).

      “We do not reverse a Superior Court justice’s decision unless it can be shown

that the justice misapplied the law, misconceived or overlooked material evidence,

or made findings that were clearly wrong.” New Castle Realty Company, 248 A.3d

at 643 (quoting Iadevaia, 80 A.3d at 870). “However, this Court reviews issues of

statutory interpretation de novo.” Pawtucket Transfer Operations, LLC v. City of

Pawtucket, 944 A.2d 855, 859 (R.I. 2008). “In this Court’s de novo review, a zoning

board’s determinations of law, like those of an administrative agency, ‘are not

binding on the reviewing court; they may be reviewed to determine what the law is

and its applicability to the facts.’” Id. (quoting Gott v. Norberg, 417 A.2d 1352, 1361

(R.I. 1980)).

       “When interpreting an ordinance, we employ the same rules of construction

that we apply when interpreting statutes.” Ryan v. City of Providence, 11 A.3d 68,

70 (R.I. 2011) (quoting Ruggiero v. City of Providence, 893 A.2d 235, 237 (R.I.

2006)); see Zanni v. Town of Johnston, 224 A.3d 461, 466 (R.I. 2020). “If the

language of a statute or ordinance is clear and unambiguous, it is given ‘its plain and

ordinary meaning.’” City of Woonsocket v. RISE Prep Mayoral Academy, 251 A.3d

495, 500 (R.I. 2021) (quoting Sauro v. Lombardi, 178 A.3d 297, 304 (R.I. 2018));

see Generation Realty, LLC v. Catanzaro, 21 A.3d 253, 259 (R.I. 2011). “This is


                                          - 10 -
particularly true where the Legislature has not defined or qualified the words used

within the statute.” Drs. Pass and Bertherman, Inc. v. Neighborhood Health Plan of

Rhode Island, 31 A.3d 1263, 1269 (R.I. 2011) (quoting D’Amico v. Johnston

Partners, 866 A.2d 1222, 1224 (R.I. 2005)). That said, “[a]mbiguity exists * * *

when a word or phrase in a statute is susceptible of more than one reasonable

meaning.” Id.; see Olsen v. DeMayo, 210 A.3d 431, 435 (R.I. 2019).

      The zoning ordinance at issue provided that “[t]he entire lot on which the solar

energy system is located shall be within two (2) miles of a utility substation.”

Section 18.34.030-A. The town maintains that the phrase “utility substation” is

ambiguous and that the trial justice’s reasoning reaches an absurd result, in that it

allows an Amtrak substation to satisfy the requirements of a solar energy system

ordinance.

      We disagree. The ordinance does not define or qualify the phrase “utility

substation,” but its meaning is plain and unambiguous, and the component words

“utility” and “substation” are each words of common usage within the English

language. The American Heritage Dictionary defines “utility” as “[a] commodity or

service, such as electricity, water, or public transportation, that is provided by a

public utility.” The American Heritage Dictionary of the English Language 1908

(5th ed. 2011) (emphasis added). Amtrak, as a public carrier, plainly falls within

this definition. See 49 U.S.C. § 24101(b) (“The mission of Amtrak is to provide


                                       - 11 -
efficient and effective intercity passenger rail mobility consisting of high quality

service that is trip-time competitive with other intercity travel options[.]”). Further,

this ordinary meaning of the word “utility” conforms with state law, which defines

“public utility” as including “every company operating or doing business in

intrastate commerce and in this state as a railroad, street railway, [and] common

carrier[.]” Section 39-1-2(a)(20). The zoning board was aware of this definition in

rendering its decision on Freepoint’s application, due to Freepoint’s request that the

zoning board take administrative notice of this statute. Moreover, the town does not

contest the fact that Amtrak is a utility.

      Additionally, the town does not contest that a “substation” is recognized by

The Merriam-Webster Dictionary as “a subsidiary station in which electric current

is transformed[.]” Merriam-Webster Online Dictionary (retrieved May 6, 2022, from

https://www.merriam-webster.com/dictionary/substation). Again, this definition of

“substation” was before the zoning board, due to Freepoint’s uncontradicted expert

testimony that a substation is distinguishable from other facilities by the presence of

a transformer. Freepoint further emphasized to the zoning board that “substation” is

a commonly used industry-standard term by presenting the National Electric Safety

Code and the New IEEE Standard Dictionary of Electrical and Electronics Terms




                                             - 12 -
definitions of substations, which, as described previously herein, were substantially

the same as the definition provided by Mr. Fenn.

      The town does not contest any of the foregoing, nor does it provide an

alternative meaning for the phrase “utility substation,” such that the phrase could be

susceptible on its face of more than one meaning. See Drs. Pass and Bertherman,

Inc., 31 A.3d at 1269 (“Ambiguity exists * * * when a word or phrase in a statute is

susceptible of more than one reasonable meaning.”). Instead, the town seeks to

circumscribe the word “utility” to a narrower subclassification than that which the

word conveys on its face; the town argues that the word “utility” in the zoning

ordinance means a specific utility, National Grid. The town’s basis for this assertion,

however, is that this interpretation effectuates the intent of the town council when it

enacted the ordinance. Consequently, the town asserts, without support, that reading

§ 18.34.030-A to include Amtrak as a utility reaches an absurd result. See Olsen,

210 A.3d at 435 (“[U]nder no circumstances will this Court construe a statute to

reach an absurd result.”) (quoting Mendes v. Factor, 41 A.3d 994, 1002 (R.I. 2012)).

This argument ignores longstanding precedent that, when faced with an otherwise

plain and unambiguous ordinance, this Court will not seek out ambiguity where none

otherwise exists. Kastal v. Hickory House, Inc., 95 R.I. 366, 369, 187 A.2d 262, 264

(1963) (“We may not where no ambiguity exists search beyond the statute for a

different meaning.”); see Grasso v. Raimondo, 177 A.3d 482, 489 (R.I. 2018)


                                        - 13 -
(“[W]hen a statutory section is clear and unambiguous, we apply the plain and

ordinary meaning of the statute and we need not delve into any further statutory

interpretation.”).

      The town argues in the alternative that, even if the statute is clear and

unambiguous, application of the plain meaning would result in “myopic literalism”

that confines the phrase “utility substation” to a meaning that frustrates the intent of

the town council. See Sugarman v. Lewis, 488 A.2d 709, 711 (R.I. 1985) (“[W]e will

not allow ourselves to be blindly enslaved to the literal reading of statutes when to

do so would defeat or frustrate the evident intendment of the [L]egislature.”)

(quoting Town of Scituate v. O’Rourke, 103 R.I. 499, 507, 239 A.2d 176, 181

(1968)).

      We disagree. Undoubtedly, this Court’s “plain meaning approach * * * is not

the equivalent of myopic literalism, and it is entirely proper for us to look to the

sense and meaning fairly deducible from the context.” 5750 Post Road Medical

Offices, LLC v. East Greenwich Fire District, 138 A.3d 163, 167 (R.I. 2016)

(quoting Western Reserve Life Assurance Co. of Ohio v. ADM Associates, LLC, 116

A.3d 794, 798 (R.I. 2015)). To do so, however, this Court “consider[s] the entire




                                         - 14 -
statute as a whole[,]” and examines individual provisions “in the context of the entire

statutory scheme[.]” Id. (quoting ADM Associates, LLC, 116 A.3d at 798).

      Our review of the pertinent ordinance in its entirety does not change the

meaning of the phrase “utility substation.” Moreover, it does not, as urged by the

town, circumscribe the word “utility” to mean a specific utility, National Grid. This

Court “will refrain from ‘read[ing] into a statute a requirement that the drafters

omitted,’ * * * and will do so only if ‘the clear purpose of the legislation would fail

without the implication[.]’” Prew v. Employee Retirement System of City of

Providence, 139 A.3d 556, 561 (R.I. 2016) (first quoting Commerce Park Associates

1, LLC v. Houle, 87 A.3d 1061, 1067 (R.I. 2014), then quoting Wehr, Inc. v. Truex,

700 A.2d 1085, 1088 (R.I. 1997)).

      The town points to no language in the ordinance to support its assertion that

the legislative intent of the town council at the time it enacted the ordinance was to

limit “utility” to National Grid, and our reading of the ordinance in its entirety

reveals no such clear purpose. See 5750 Post Road Medical Offices, LLC, 138 A.3d

at 167 (“When a statute is ambiguous, we must apply the rules of statutory

construction and examine the statute in its entirety to determine the intent and




                                        - 15 -
purpose of the Legislature.”) (alterations omitted) (emphasis added) (quoting In re

Tetreault, 11 A.3d 635, 639 (R.I. 2011)).

      In light of the foregoing, it is apparent that the phrase “utility substation” is

unambiguous on its face. Accordingly, we hold that the trial justice did not err in

concluding that the phrase “utility substation” is unambiguous and therefore did not

err in finding that the zoning board decision was affected by error of law.

                                     Conclusion

      For the foregoing reasons, we affirm the judgment of the Superior Court and

remand the record of the case to that court.




      Justice Robinson, dissenting. I respectfully dissent. I see ambiguity in the

key term (“utility substation”) whereas my colleagues do not. Several years ago,

one of this Court’s opinions quoted a poet who observed that “there are times when

a court must engage in what a poet called ‘the intolerable wrestle [w]ith words and

meanings.’” Papudesu v. Medical Malpractice Joint Underwriting Association of

Rhode Island, 18 A.3d 495, 498 (R.I. 2011) (quoting T.S. Eliot, Four Quartets, “East

Coker” pt. 2). In my view, this is just such a case.

      This Court has repeatedly explained that ambiguity exists when language is

reasonably susceptible of different constructions. See, e.g., Middle Creek Farm,

LLC v. Portsmouth Water & Fire District, 252 A.3d 745, 751 (R.I. 2021) (noting

                                        - 16 -
that a “statute is ambiguous if one of its words or phrases is susceptible to more than

one meaning”);1 see also Unistrut Corp. v. State Department of Labor and Training,

922 A.2d 93, 99-100 (R.I. 2007); Drs. Pass and Bertherman, Inc. v. Neighborhood

Health Plan of Rhode Island, 31 A.3d 1263, 1269 (R.I. 2011). The Court’s opinion

in the instant case holds that the meaning of the term “utility substation” is plain and

unambiguous, and it observes that “the component words ‘utility’ and ‘substation’

are each words of common usage within the English language.” In my view,

however, it is misleading in this instance to view “the component words” of a phrase

in isolation from one another.

      Significantly, the drafters of the ordinance chose not to define the term “utility

substation.” See Pawtucket Transfer Operations, LLC v. City of Pawtucket, 944

A.2d 855, 860 (R.I. 2008) (noting that “the drafters [of a local ordinance] did not

define a ‘Refuse transfer station’” and finding the controverted language of the

ordinance to be “unclear and ambiguous”). I am convinced that we are confronted

in this case with an instance of “inartful drafting of the pertinent * * * language,”




1
      I agree with the majority that an ordinance is to be interpreted in the same
manner as a statute. See City of Woonsocket v. RISE Prep Mayoral Academy, 251
A.3d 495, 500 (R.I. 2021); Murphy v. Zoning Board of Review of Town of South
Kingstown, 959 A.2d 535, 541 (R.I. 2008). And I further agree that such interpretive
issues are questions of law that should be reviewed in a de novo manner by this
Court. City of Woonsocket, 251 A.3d at 500.


                                         - 17 -
which has rendered it plainly “susceptible of more than one reasonable meaning.”2

Balmuth v. Dolce for Town of Portsmouth, 182 A.3d 576, 585 (R.I. 2018) (internal

quotation marks omitted). All would have been made simple if the ordinance had

contained a definition as to what the drafters intended by using the term “utility

substation.” But that did not happen.

      In my opinion, the ambiguity which I detect in the use of the term “utility

substation” is not a mere “ambiguity in the metaphysical sense,” nor is it the product

of construing language “in a hypertechnical fashion;” it is rather the product of

construing language “in an ordinary, common sense manner.” Paul v. Paul, 986

A.2d 989, 993 (R.I. 2010) (internal quotation marks omitted). I note that the

members of the Zoning Board, opining on what had been the Town Council’s intent

when drafting the ordinance, could not reach a unanimous understanding of the term

“utility substation.”   Although the testimony of Jeffrey Fenn, the electrical



2
       I should add that I am unable to agree that the term “utility substation” in the
zoning ordinance at issue has a clear and unambiguous meaning when one considers
the context in which that term occurs. See Henry Willmer Jones, The Plain Meaning
Rule and Extrinsic Aids in the Interpretation of Federal Statutes, 25 Wash. U. L.Q.
2, 3 (1939) (“[A]ny serious effort on the part of judges to discover the thought or
reference behind the language of a statute must be based upon a painstaking
endeavor to reconstruct the setting or context in which the statutory words were
employed.”); see also Alliance to End Repression v. City of Chicago, 742 F.2d 1007,
1013 (7th Cir. 1984) (en banc) (Posner, J.) (remarking that “context, in the broadest
sense, is the key to understanding language”); see generally Reed Dickerson, The
Interpretation and Application of Statutes 103-06 (1975) (discussing the role of
context in the interpretation of statutes).

                                        - 18 -
engineering expert who testified on behalf of Freepoint Solar, expressed the view

that the Amtrak substation could be classified as a “utility substation” because it has

a transformer, there are material differences between the capabilities of the Amtrak

substation and those of other utility substations that are supportive of the thesis that

the Amtrak substation is not a “utility substation” within the meaning of the

ordinance at issue. Specifically, as alluded to by one Zoning Board member, the

Amtrak substation provides locomotive power and does not provide electricity.

       Thus, the presence of such different interpretations of the term “utility

substation” leads me to believe that this Court should not hold that the term is

unambiguous but rather should delve deeper into the record, examine the context in

which the term appears, and consider the audience towards whom this ordinance was

directed. See Nunes v. Town of Bristol, 102 R.I. 729, 738, 232 A.2d 775, 780 (1967)

(“[W]here the language [of an ordinance] is ambiguous or uncertain the court may

take into consideration certain extrinsic matters which tend to throw some light on

the legislative intent.”).

       It is further my opinion that, once one delves deeper into the record, it

becomes clear that “utility substation” was not intended by the drafters to include an

Amtrak substation. The map submitted at the Town Council meeting where the

ordinance at issue was enacted shows only three National Grid substations and not

any Amtrak substation. It was that map which the Town Council had before it when


                                         - 19 -
it decided to enact the ordinance. And, in my opinion, that document (which was in

the record before the Superior Court) speaks volumes as to the intent of the drafters.

See City of Woonsocket v. RISE Prep Mayoral Academy, 251 A.3d 495, 500 (R.I.

2021) (“[W]hen it is determined that an [enactment] is unclear and ambiguous, this

Court must look to the legislative intent behind the enactment. * * * In so doing, the

[C]ourt may take into consideration certain extrinsic matters which tend to throw

some light on the legislative intent.”) (internal quotation marks omitted). For that

reason, I would interpret the term “utility substation” as not being applicable to the

Amtrak substation at issue. 3

      Accordingly, I record my respectful but unequivocal dissent from the

majority’s opinion in this case.




3
       I do not maintain that the extrinsic evidence upon which I rely in interpreting
what I view as an ambiguous ordinance is instantly and obviously conclusive.
However, in my opinion, when an ordinance is ambiguous, it must be interpreted on
the basis of the best available evidence—and the map that was available at the time
of drafting seems to me to be of that variety.
       Additionally, I note that the trial justice and the majority opinion rely on the
definition of “public utility” which appears in G.L. 1956 § 39-1-2(a)(20) and which
includes a “railroad” in that definition. However, the ordinance in question does not
adopt that definition.

                                        - 20 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     Freepoint Solar LLC v. Richmond Zoning Board of
Title of Case
                                     Review et al.
                                     No. 2020-207-M.P.
Case Number
                                     (WC 20-6)

Date Opinion Filed                   May 11, 2022

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Melissa A. Long


Source of Appeal                     Washington County Superior Court


Judicial Officer from Lower Court    Associate Justice Richard A. Licht

                                     For Plaintiff:

                                     Christine E. Dieter, Esq.
Attorney(s) on Appeal
                                     For Defendant:

                                     Karen R. Ellsworth, Esq.




SU-CMS-02A (revised June 2020)